DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed May 24, 2022 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 25, 2022. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al (US 20200118752 and hereinafter Cho ‘752).
	In regards to claim 1, Cho '752 discloses an electronic component device comprising: an electronic component (100 - FIG. 1; [0036]) including an element body (110 - FIG. 7; [0036]) having a pair of end faces opposed to each other (leftward and rightward faces of 110 as seen in FIG. 7) and a pair of external electrodes (131 & 132 - FIG. 7; [0036]) disposed on the pair of end faces (seen in FIG. 7);
	a pair of metal terminals (140 & 150 - FIG. 7; [0066]) electrically connected to the pair of external electrodes (seen in FIG. 7 and described in [0010] & [0099], noting solders 190 and 200 electrically connect 140 & 150 to 131 & 132, respectively);
	a bonding member (192 - FIG. 7; [0100]) bonding and electrically connecting one of the pair of external electrodes to one of the pair of metal terminals (seen in FIG. 7 and described in [0020]); and
	an expansion member (191 & 193 - FIG. 7; [0100]) having thermal expansibility (191 & 193 are made of tin-antimony solder, which inherently has thermal expansibility), wherein the one of the pair of metal terminals includes an opposing face (rightward face of metal frame 141) opposed to one of the pair of end faces in an opposing direction of the pair of end faces (seen in FIG. 7) and bonded to the one of the pair of external electrodes by the bonding member (seen in FIG. 7),
	the expansion member is disposed between the opposing face and the one of the pair of external electrodes (seen in FIG. 7), and
	the opposing face is a flat face (seen in FIG. 7).
	With respect to the limitation of the expansion member being configured to increase in volume by a factor of at least 1.2 in response to the expansion member reaching a predetermined temperature, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as “the expansion member being configured to increase in volume by a factor of at least 1.2 in response to the expansion member reaching a predetermined temperature”, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary. Cho '752 discloses the expansion member 191 & 193 being tin-antimony based solder ([0100]). Tin and antimony are known to have molar volumes of 16.3 cm3/mol and 18.23 cm3/mol, respectively, and are known to boil, upon which the molar volumes would be expected to be approximately 22.4 L/mol or greater, which is 22400 cm3/mol or greater (see page 2 of NPL document entitled Methods of Thermodynamics, Chapter 5.2, noting that a molar volume V/n of a gas may be approximated by V/n = RT/P = (0.0821 atm L/mol K)*(273 K)/(1 atm) = 22.4 L, and further noting that the molar volume of the gas would be expected to be higher at a temperature higher than room temperature); thus, the expansion member is configured to increase in volume by a factor of approximately 1230 (= (22400 cm3/mol)/(18.23 cm3/mol)) to 1370 (= (22400 cm3/mol)/(16.3 cm3/mol)) or more in response to the expansion member reaching a predetermined temperature (temperature at which expansion member expands by approximately 1230 to 1374).
	Alternatively, Cho '752 further discloses a bonding member (191 & 193 - FIG. 7; [0100]) bonding and electrically connecting one of the pair of external electrodes to one of the pair of metal terminals (seen in FIG. 7 and described in [0020]); and an expansion member (192 - FIG. 7; [0100]) having thermal expansibility (192 is made of tin-copper solder, which inherently has thermal expansibility).
	With respect to the limitation of the expansion member being configured to increase in volume by a factor of at least 1.2 in response to the expansion member reaching a predetermined temperature, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as “the expansion member being configured to increase in volume by a factor of at least 1.2 in response to the expansion member reaching a predetermined temperature”, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary. Cho '752 alternatively discloses the expansion member 192 being tin-copper based solder ([0100]). Tin and copper are known to have molar volumes of 16.3 cm3/mol and 7.1 cm3/mol, respectively, and are known to boil, upon which the molar volumes would be expected to be approximately 22.4 L/mol, or 22400 cm3/mol; thus, the expansion member is configured to increase in volume by a factor of approximately 1370 (= (22400 cm3/mol)/(16.3 cm3/mol)) to 3160 (= (22400 cm3/mol)/(7.1 cm3/mol)) in response to the expansion member reaching a predetermined temperature (temperature at which expansion member expands by approximately 1374 to 3155).

	In regards to claim 2, Cho '752 further discloses wherein the expansion member (191 & 193) is, when viewed from the opposing direction, disposed around the bonding member (192) (seen in FIG. 7).

	In regards to claim 3, Cho '752 further discloses wherein the expansion member (191 & 193) is, when viewed from the opposing direction, disposed line-symmetrically with respect to a straight line passing through a center of the bonding member (192) (seen in FIG. 7).

	In regards to claim 4, Cho '752 further discloses wherein the expansion member (191 & 193) is, when viewed from the opposing direction, disposed point-symmetrically with respect to a center of the bonding member (192) (seen in FIG. 7).

	In regards to claim 6, Cho '752 further discloses wherein the bonding member (191 & 193) is, when viewed from the opposing direction, disposed around the expansion member (192) (seen in FIG. 7 for the alternative rejection outlined in claim 1).

	In regards to claim 7, Cho '752 further discloses wherein the bonding member (191 & 193) is, when viewed from the opposing direction, disposed line-symmetrically with respect to a straight line passing through a center of the expansion member (192) (seen in FIG. 7 for the alternative rejection outlined in claim 1).

	In regards to claim 8, Cho '752 further discloses wherein the bonding member (191 & 193) is, when viewed from the opposing direction, disposed point-symmetrically with respect to a center of the expansion member (192) (seen in FIG. 7 for the alternative rejection outlined in claim 1).

	In regards to claim 11, and with respect to the limitation of wherein the expansion member is configured to increase in volume by a factor of at least 10 in response to the expansion member reaching the predetermined temperature, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as “wherein the expansion member is configured to increase in volume by a factor of at least 10 in response to the expansion member reaching the predetermined temperature”, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary. Cho '752 discloses the expansion member 191 & 193 being tin-antimony based solder ([0100]). Tin and antimony are known to have molar volumes of 16.3 cm3/mol and 18.23 cm3/mol, respectively, and are known to boil, upon which the molar volumes would be expected to be approximately 22.4 L/mol, or 22400 cm3/mol; thus, the expansion member is configured to increase in volume by a factor of approximately 1230 (= (22400 cm3/mol)/(18.23 cm3/mol)) to 1370 (= (22400 cm3/mol)/(16.3 cm3/mol)) in response to the expansion member reaching a predetermined temperature (temperature at which expansion member expands by approximately 1230 to 1374).

	In regards to claim 12, Cho '752 further discloses wherein the predetermined temperature at which the expansion member (191 & 193) increases in volume is set higher than (i) a melting point of solder in the bonding member (192) (the boiling point for the materials of 191 & 193 is higher than a melting point of solder in the bonding member 192, noting boiling points for tin and antimony of 2602ºC and 1587ºC, respectively, and melting points for tin and copper of 232ºC and 1083ºC, respectively) or (ii) a curing temperature of resin in the bonding member.

	In regards to claim 13, Cho '752 further discloses wherein the opposing face includes a first region bonded to the one of the pair of external electrodes by the bonding member (192) (region of rightward face of 141 contacting bonding member 192) and a second region on which the expansion member (191 & 193) is disposed (region of rightward face of 141 contacting expansion member 191 & 193).

Allowable Subject Matter
Claims 5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 5, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of the expansion member being configured to increase in volume by a factor of at least 1.2 in response to the expansion member reaching a predetermined temperature, wherein the expansion member has an annular shape and surrounds the bonding member when viewed from the opposing direction.
In regards to claim 9, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of the expansion member being configured to increase in volume by a factor of at least 1.2 in response to the expansion member reaching a predetermined temperature, wherein the bonding member is, when viewed from the opposing direction, disposed around the expansion member, wherein the bonding member has an annular shape and surrounds the expansion member when viewed from the opposing direction.

In regards to claim 10, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of the expansion member being configured to increase in volume by a factor of at least 1.2 in response to the expansion member reaching a predetermined temperature, wherein the expansion member irreversibly thermally expands and has electrical insulation at least in a thermally expanding state.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150055274 – FIG. 3 and [0042]
US 20110043321 – [0016] & [0110]
NPL Document “Methods of Thermodynamics”, Chapter 5.2

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848  

/David M Sinclair/Primary Examiner, Art Unit 2848